Citation Nr: 0413474	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-18 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service-connection for asthma, claimed as 
severe respiratory distress, due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1946.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision in which 
the RO denied service connection for asthma, claimed as 
severe respiratory distress due to mustard gas exposure.  The 
veteran's 
daughter, in her capacity as the veteran's court-appointed 
fiduciary, forwarded to the veteran's member of Congress a 
letter indicating her disagreement with the June 2002 
decision; the RO accepted this letter as a notice of 
disagreement (NOD) in March 2003.  A statement of the case 
(SOC) was issued in April 2003.  The veteran's daughter, 
again acting as the veteran's fiduciary, filed a substantive 
appeal in June 2003.  

For the reasons explained below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board finds that additional RO action on the claim for 
service connection for asthma, claimed as severe respiratory 
distress, due to mustard gas exposure, is warranted.  

Initially, the Board finds that there are additional 
outstanding service personnel records that may be pertinent 
to the veteran's appeal.  In its March 2004 informal hearing 
presentation (IHP), the veteran's representative requested 
that the RO obtain any available information regarding the 
veteran's possible exposure to mustard gas during service, 
from the Defense Manpower Data Center (DMDC).  The DMDC 
maintains a database with respect to military personnel who 
may have been exposed during World War II to mustard gas and 
lewisite.  See VA Adjudication Procedures Manual M21-1, Part 
III, § 5.18.  RO inquiries to the DMDC should reference 
background information with respect to the veteran's service 
to include the number of alleged exposures, date and location 
of the exposures, and full organizational designation at the 
time of exposure.  Id.  As of yet, the veteran has provided 
only some of the above-mentioned information that would be 
necessary for processing an inquiry to the DMDC, through his 
submitting to the RO his DD-214, and a August 2000 statement 
that he was exposed to mustard gas exposure during Chemical 
Biological and Radiological (CBR) training and was 
subsequently treated for effects of this exposure at the now 
closed Pecos Army Air Field in Pecos, Texas.   

The Board also notes that the RO has requested from the 
National Personnel Records Center (NPRC) the veteran's SMRs, 
as well as sick and morning reports from the Pecos Army Air 
Field and from the Army Air Force Base listed on the 
veteran's DD-214, on numerous occasions.  In response, the 
NPRC has been unable to provide any of the requested 
documentation, for the reasons that the veteran's SMRs were 
likely destroyed in a fire at the NPRC facility in 1973, and 
that the veteran has not provided sufficient detailed 
information with respect to his service for the NPRC to 
either obtain the requested personnel records or reconstruct 
the SMRs.  

Hence, on remand, the RO should afford the veteran the 
opportunity to provide any additional information necessary 
for preparing a complete inquiry to the DMDC, as well as 
additional information for requesting records from the NPRC.  
The RO should then request from the DMDC any available 
information with respect to the veteran's possible exposure 
to mustard gas during service, and from the NPRC (and any 
other appropriate source(s), as necessary) any available SMRs 
and pertinent sick and morning reports.  See 38 U.S.C.A. § 
5103A(b)(3).   

If evidence is later received that indicates the veteran's 
exposure to mustard gas in service, then the RO should 
schedule the veteran for a VA examination to obtain an 
opinion as to whether he currently has asthma, or another 
disease involving respiratory distress, as a result of such 
exposure.  See 38 U.S.C.A. § 5103A.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2003).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.   

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  In statements 
submitted to the Board, the veteran has repeatedly indicated 
that he has received medical treatment for asthma and related 
symptoms at the John D. Dingell VA Medical Center (VAMC) in 
Detroit, Aleda E. Lutz VAMC in Saginaw, Michigan, and VAMC in 
Ann Arbor, Michigan, as well as at the VA Outpatient Clinic 
(OPC) in Grand Rapids, Michigan.  The claims file currently 
includes VA medical records dated from August 2000 to 
September 2001 from the Ann Arbor VAMC.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the John D. Dingell and Lutz 
VAMCs, and from the Grand Rapids OPC, as well as (since 
September 2001) from the Ann Arbor VAMC, following the 
procedures prescribed in 38 C.F.R. § 3.159(c) (2003) as 
regards requesting records from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002).  But see Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
response period).  The RO's letter should also invite the 
veteran all evidence in his possession.  After providing the 
appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's asthma, 
claimed as severe respiratory distress, 
from the John D. Dingell VAMC, the Lutz 
VAMC, and the Grand Rapids OPC (all since 
service discharge), as well as from the 
Ann Arbor VAMC (since September 2001).  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) (2003) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.	The RO should afford the veteran the 
opportunity to provide any additional 
information necessary for preparing a 
complete inquiry to the DMDC, as well as 
any additional information for requesting 
records from the NPRC.

3.	After receiving the veteran's 
response, the RO should request from the 
DMDC any available information with 
respect to the veteran's possible 
exposure to mustard gas during service, 
and from the NPRC (as well as any other  
appropriate source(s), as necessary) any 
available SMRs and the pertinent sick and 
morning reports.  The RO should follow 
the procedures set forth in 38 C.F.R. 
§ 3.159 (2003) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

4.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year 
period).    

5.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

6.	If evidence establishing or indicating 
the veteran's in-service exposure to 
mustard is received, the RO should 
arrange for the veteran to undergo a VA 
respiratory examination.  The veteran's 
entire claims file, to include a complete 
copy of this REMAND, must be provided to 
the physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

The examiner should specifically indicate 
whether the veteran currently has asthma 
or other disability involving respiratory 
distress, and, if so, whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that such 
disability is the result of in-service 
injury or disease, to specifically 
include mustard gas exposure.

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.  

7.	If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

8.	To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.	The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

10.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
asthma, claimed as severe respiratory 
distress due to mustard gas exposure, in 
light of all pertinent evidence and legal 
authority.  

11.	If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for all 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.


                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

